El Juez Asociado Señor Wolf,
emitió la opinión del tribunal.
Esta es una moción distinta a la mayoría de las mociones de desestimación basadas en no haberse incorporado la evi-dencia, en vista de que el apelante realmente radicó una ex-posición del caso en la Corte de Distrito de Aguadilla. El *483apelado presentó algunas objeciones a la exposición del caso, las cuales no notificó al apelante. La corte señaló un día para oir a las partes. En dicho día el apelante compa-reció, mas no así el apelado, y al apelante se le concedieron diez días para contestar las objeciones. Aparentemente la corte convino en señalar otro día, pero no se señaló ninguno hasta que se radicó la presente moción de desestimación. El apelante alega que en el ínterin la corte de distrito es-tuvo ocupada celebrando otros casos. De todos modos, no hallamos que haya habido tal abandono o descuido que jus-tifique la desestimación de este caso; tampoco nos convence el apelado de que la apelación es frívola.

Se declara sin lugar la moción de desestimación.